t c memo united_states tax_court kenneth b rinehart petitioner v commissioner of internal revenue respondent docket nos filed date kenneth b rinehart pro_se gary c barton for respondent memorandum findings_of_fact and opinion paris judge on date respondent issued a notice_of_deficiency to petitioner for taxable_year determining a deficiency in income_tax an addition_to_tax for failure to timely file under sec_6651 and an accuracy-related_penalty under sec_6662 for a substantial_understatement_of_income_tax on date respondent issued to petitioner a notice_of_deficiency for taxable years and determining deficiencies in income_tax additions to tax for failure to timely file under sec_6651 and accuracy- related penalties under sec_6662 for substantial understatements of income_tax the issues for decision are whether petitioner is liable for the deficiency in income_tax for each taxable_year at issue whether petitioner is liable for an addition_to_tax for failure to timely file for each taxable_year at issue and whether petitioner is liable for an accuracy-related_penalty for substantial_understatement_of_income_tax for each taxable_year at issue findings_of_fact some facts have been stipulated and the stipulated facts are incorporated into our findings by this reference petitioner resided in oklahoma at the time the petitions were filed 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the tax years at issue and all rule references are to the tax_court rules_of_practice and procedure these cases were consolidated for purposes of trial briefing and opinion in petitioner started his own heating and air conditioning business until the business was a sole_proprietorship in petitioner incorporated his business as an s_corporation under the name of unta bent inc unta bent petitioner was the sole owner and only employee of unta bent which does business as rinehart air conditioning heating during the years at issue petitioner operated the business in an informal manner he did not pay himself a salary rather he treated all of the unta bent funds as indistinguishable from his own funds petitioner issued invoices to customers from rinehart air conditioning heating petitioner kept track of gross_receipts and expenses in notebooks that he kept at his residence for taxable_year petitioner provided his tax_return_preparer with the notebook that listed income and business_expenses not the itemized invoices petitioner untimely filed federal_income_tax returns for taxable years and on date respondent issued to petitioner a notice_of_deficiency for taxable_year on date respondent issued to petitioner a notice_of_deficiency for taxable years and petitioner timely filed petitions with this court for redetermination of his tax_liabilities in the petitions petitioner alleged that the notices of deficiency had miscalculated his adjusted_gross_income and incorrectly disallowed itemized_deductions at trial petitioner did not deny that he had received the income indicated on the notices of deficiency he objected only to the audit team’s disallowance of deductions as arbitrary and based on the audit team’s lack of knowledge of his business he testified that he did not feel that the audit team members treated him fairly an example of this treatment was in regard to vehicle expenses petitioner stated when discussing his experience with the audit team for an example on the vehicle expenses he says he didn’t allow my fuel usage because i didn’t write the miles on the back of the ticket is that the law yes that might be the law but that is an example of the extreme applying of the law in regards to one particular taxpayer the record reflects approximately big_number pages of invoices and receipts from petitioner that are not organized or indexed petitioner did not provide any explanation with the documents or specifically indicate which expenses he was entitled to deduct an attached summary is similarly not indexed or explained and it does not include any notation over how the amounts were treated during audit opinion the first issue for decision is whether petitioner is liable for a deficiency for each of the taxable years at issue the taxpayer generally bears the burden of proving that the commissioner’s determination set forth in a notice_of_deficiency is incorrect see rule a 290_us_111 however if the taxpayer introduces credible_evidence and meets other requirements with respect to a factual issue affecting the taxpayer’s liability for tax the commissioner has the burden_of_proof with respect to the issue sec_7491 petitioner concedes that he earned the income that led to the notices of deficiency and objects only to respondent’s denial of deductions all deductions are a matter of legislative grace taxpayers seeking deductions must be able to show that they come within the express provisions of the statute 292_us_435 this burden requires the taxpayers to substantiate claimed deductions by keeping and producing adequate_records that enable the commissioner to determine the taxpayers’ correct_tax liabilities sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir petitioner has failed to allege a specific deduction to which he is entitled nor has he advanced a legal theory under which relief may be granted he has not provided any examples of deductions that respondent inappropriately disallowed without specific allegations or examples of incorrectly disallowed deductions petitioner does not meet his burden of demonstrating that further deductions against income should be allowed therefore respondent’s deficiency determinations are sustained additions to tax and penalties sec_7491 places the burden of production on the commissioner with respect to the liability of any individual for any penalty addition_to_tax or additional_amount 116_tc_438 to meet the burden of production the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty id the burden_of_proof remains on the taxpayer with respect to issues such as reasonable_cause or substantial_authority id sec_6651 provides for an addition_to_tax of of the tax required to be shown on a return for each month or fraction thereof for which there is a failure_to_file not to exceed a taxpayer may avoid this addition_to_tax if it can be shown that the failure did not result from willful neglect and that the failure was due to reasonable_cause 92_tc_899 reasonable_cause requires that taxpayers demonstrate that they exercised ordinary business care and prudence 469_us_241 willful neglect is defined as a conscious intentional failure or reckless indifference id pincite respondent has met the burden of producing evidence that petitioner did not timely file his returns petitioner does not deny that he failed to file his returns timely or provide any explanation for the untimely filings therefore petitioner will be liable for an addition_to_tax for failure_to_file timely for each tax_year sec_6662 imposes a penalty equal to of any portion of an underpayment that is attributable to negligence or disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 and b and negligence is any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 it includes the failure to exercise due care or failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs no penalty will be imposed with the respect to any portion of any underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 respondent has met his burden of production relating to the penalties by showing that petitioner failed to maintain adequate books_and_records petitioner offers no arguments as to why his positions were reasonable or taken in good_faith accordingly respondent’s determinations are sustained as to the accuracy-related_penalties for all three years in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing and the concessions of the parties decisions will be entered for respondent
